UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7857



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TONYA LUTISSUE MCNEIL,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (CR-96-194-FO, CA-01-535-5-F)


Submitted:   July 17, 2002                 Decided:   August 1, 2002


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tonya Lutissue McNeil, Appellant Pro Se. John Howarth Bennett,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tonya Lutissue McNeil seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2002). We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal substantially on the

reasoning of the district court.* See United States v. McNeil, Nos.

CR-96-194-FO; CA-01-535-5-F (E.D.N.C. filed Sept. 5, 2001; entered

Sept. 6, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       We note that the district court did not have the benefit of
our recent decision in Hill v. Braxton, 277 F.3d 701, 707 (4th Cir.
2002) (holding that a district court must give a petitioner notice
and an opportunity to respond before dismissing his claims as
untimely under the AEDPA), in rendering its decision. We therefore
express no opinion as to the timeliness of McNeil’s motion, but
affirm on the district court’s alternative finding that McNeil is
not substantively entitled to relief under Apprendi v. New Jersey,
530 U.S. 466 (2000).


                                 2